     Case 2:21-cv-00042-KJM-JDP Document 8 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                            IN ADMIRALTY

11

12   In the matter of Action Watersports of Incline           No. 2:21-cv-00042-KJM-JDP
     Village, LLC, as the owner of the vessel Sierra
13   Cloud, official number 950488, for                       ORDER
14   Exoneration or Limitation of Liability.

15

16

17

18             Action Watersports of Incline Village, LLC, is the owner of the Sierra Cloud, a boat. See

19   Compl. at 1, ECF No. 1. On July 16, 2020, passengers aboard the Sierra Cloud were injured
20   when it hit a submerged rock while attempting to assist another vessel on Lake Tahoe. See id.

21   ¶ 5. Action Watersports alleges Lake Tahoe is a navigable waterway between California and

22   Nevada and thus asserts this court’s admiralty jurisdiction. See id. ¶¶ 1–2. It filed this action for

23   limitation of liability under the Limitation of Shipowner’s Liability Act, 46 U.S.C. § 30501

24   et seq.

25             A primary purpose of the Limitation Act is to create a venue for determining liabilities for

26   “marine casualties” when the value of the claims exceeds the value of the vessel. Anderson v.

27   Nadon, 360 F.2d 53, 57 (9th Cir. 1966). It “allows a vessel owner to limit liability for damage or

28   injury, occasioned without the owner’s privity or knowledge, to the value of the vessel or the

                                                        1
      Case 2:21-cv-00042-KJM-JDP Document 8 Filed 01/22/21 Page 2 of 3


 1   owner’s interest in the vessel.” Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 446 (2001).

 2   But the Limitation Act is “not a model of clarity.” Id. at 447. The Supreme Court found in the

 3   late Nineteenth Century the Act was “incapable of execution” without “further instructions” and

 4   thus designed and adopted a set of procedures now found in the Supplemental Rules of

 5   Admiralty. See id. (citing Norwich & N.Y. Transp. Co. v. Wright, 13 Wall. 104, 123 (U.S. 1871)).

 6   Under those rules, the owner of a vessel who wishes to invoke the protections of the Limitation

 7   Act files an action in federal district court. See id. at 447–48. The district court then secures the

 8   value of the vessel or the owner’s interest in the vessel, orders all claimants to appear, and

 9   “enjoins the prosecution of other actions with respect to the claims.” Id. at 448. The court
10   adjudicates these claims without a jury, determines whether the vessel owner is liable and may

11   limit liability, determines the validity of the claims, and distributes the limited fund if appropriate.

12   See id.

13             Today the applicable rules and procedures are found in Supplemental Admiralty and

14   Maritime Claims Rule F. Action Watersports invokes Rule F and moves ex parte for orders

15   required by that Rule. That Rule includes four basic requirements. The first requirement is the

16   correct venue. When, as here, see Compl. ¶ 2, “the vessel has not been attached or arrested to

17   answer . . . , and suit has not been commenced against the owner, the proceedings may be had in

18   the district in which the vessel may be.” Rule F(9). Action Watersports does not allege the Sierra

19   Cloud is within this district. Rather, its “home base” is in Nevada. See Compl. ¶ 2. The ex parte
20   application is thus denied without prejudice.

21             Rule F(9) permits the court to “transfer [an] action to any district” for “convenience of

22   parties and witnesses” and “in the interest of justice.” If venue is “wrongly laid,” Rule F(9)

23   requires the court to dismiss the action or transfer it to a district in which it could have been

24   brought. Action Watersports is thus ordered to show cause within fourteen days why this

25   action should not dismissed or transferred to the United States District Court for the District of

26   Nevada.

27   /////

28   /////

                                                        2
    Case 2:21-cv-00042-KJM-JDP Document 8 Filed 01/22/21 Page 3 of 3


1         This order resolves ECF No. 5.

2         IT IS SO ORDERED.

3   DATED: January 21, 2021.




                                           3
